 1   MONICA L. BERMUDEZ
     Attorney at Law, SBN 275434
 2   1670 M Street
     Bakersfield, CA 93301
 3   Tel: (661) 616-2141
     Fax: (661) 322-7675
 4   Email: monica@lawbermudez.com
 5   Attorney for:
     MANSOOR AHMED
 6
                             IN THE UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT of CALIFORNIA
 8

 9                                                    ) Case No.: 1:18-CR-00224
     UNITED STATES OF AMERICA,                        )
10                                                    ) ORDER TO EXTEND SURRENDER
                    Plaintiff,                        ) DATE
11                                                    )
            vs.                                       )
12                                                    )
     MANSOOR AHMED,                                   )
13                                                    )
                    Defendant                         )
14
     TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE DALE A.
15
     DROZD, AND VINCENTE TENNERELLI, ASSISTANT UNITED STATES ATTORNEY:
16
            COMES NOW Defendant, MANSOOR AHMED, by and through his attorney of record,
17
     MONICA L. BERMUDEZ hereby requesting that the surrender date of the defendant,
18
     MANSOOR AHMED, herein, be extended from March 20, 2020 to April 20, 2020 for the
19
     following reason(s):
20
            Based on the recent National Emergency caused by the spread of COVID-19
21
     (coronavirus), Counsel is requesting an extended turn in date for Mr. Ahmed so he can self-
22
     quarantine and limit his exposure and others exposure. Counsel was informed that the Board of
23
     Prisons requested Counsel to petition for a later self-surrender date during this National
24
     Emergency.
25




                                     Proposed Order to Extend Surrender Date
                                                       1
 1          Based in the foregoing, good cause is hereby found to extend the surrender date to the

 2   aforementioned date.

 3

 4                                                                  Respectfully Submitted,

 5   DATED: March 18, 2020                                          /s/ Monica L. Bermudez
                                                                    MONICA L. BERMUDEZ
 6                                                                  Attorney for Defendant
 7
                                                                    MANSOOR AHMED
 8

 9

10

11                                                ORDER

12          IT IS SO ORDERED that the defendant’s surrender date into the custody of the U.S.

13   Bureau of Prisons is extended to April 20, 2020.

14   IT IS SO ORDERED.

15      Dated:    March 19, 2020
                                                          UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25




                                    Proposed Order to Extend Surrender Date
                                                      2
